Citation Nr: 9904815	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.

This appeal stems from a November 1996 rating decision of the 
RO that denied entitlement to service connection for 
bilateral hearing loss on the basis that no new and material 
evidence had been submitted to reopen the previously denied 
claim.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in May 1948, May 1953 and April 1979 rating decisions; on the 
latter two occasions, on the basis that no new and material 
evidence had been presented to reopen the claim.

2.  Since the last denial, the veteran has submitted a 
physician's opinion that purports to link the veteran's 
current hearing loss to inservice noise exposure.  Also newly 
of record is a VA examination report which discusses whether 
hearing loss began in service.

3.  Evidence submitted since the previous denial is not 
cumulative or redundant, and bears directly and substantially 
upon the question of service connection for bilateral hearing 
loss.  This new evidence is so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.303, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is denied by an agency of original jurisdiction, 
and the claimant fails to timely appeal by filing a notice of 
disagreement within the one-year period following the 
decision as prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except as may otherwise be provided by 
law. 38 U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. 
App. 449, 450 (1993) ( failure to appeal an RO decision 
within the one-year period renders the decision final).

The exception to these rules is that if new and material 
evidence is secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C. § 5108; see also 
38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see also Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).  
Therefore, once an RO decision becomes final, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted); 
Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably likely to change the 
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point, 38 C.F.R. § 3.156(a), which merely requires that the 
newly submitted evidence bear directly or substantially on 
the specific matter, and be so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie, 
supra.

In this case, service connection for bilateral hearing loss 
was first denied in a rating decision in May 1948.  Since 
then, the claim was denied in May 1953 and April 1979 rating 
decisions on the basis that no new and material evidence had 
been submitted to reopen the claim.

Of record is a July 1998 opinion from Kenneth Rogotzke, D.O. 
that indicates the veteran's sensorineural hearing loss was 
secondary to loud noises experienced in service aboard ship.

A waiver of RO consideration of Dr. Rogotzke's opinion was 
obtained at an August 1998 hearing before the Board.

Also of record is a September 1998 VA audiological 
examination report that discusses whether the veteran's 
current hearing loss is related to service or to his service-
connected otitis externa.

The Board finds that both of these items clearly constitute 
new and material evidence since neither is cumulative or 
redundant, and both bear directly and substantially upon the 
question of service connection for bilateral hearing loss.  
This new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge; Fossie.

Since the RO has not evaluated this new evidence on the 
merits, the claim must now be remanded for such consideration 
to avoid prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

New and material evidence having been presented, the claim is 
reopened.


REMAND

The veteran did waive RO consideration of the opinion by 
Kenneth Rogotzke, D.O., even though that opinion was 
submitted directly to the Board during an August 1998 hearing 
before the Board.  See 38 C.F.R. § 20.1304.  However, since 
the Board is reopening the claim, the RO must consider this 
evidence because it did not previously consider the claim 
upon the merits.  Bernard, supra.  That is, the Board could 
not fairly decide the merits of the claim when the RO only 
decided whether new and material evidence had been submitted.  
Moreover, the September 1998 VA examination report--for which 
no waiver of consideration has been submitted--must also 
first be addressed by the RO.  A supplemental statement of 
the case is needed to account for this additional relevant 
evidence to which the Hodge standard must be applied.

To ensure that the VA has provided the veteran with 
appropriate due process in adjudicating the claim, the case 
is REMANDED to the RO for the following development:

1.  The RO should obtain all VA records 
relating to the veteran's bilateral 
hearing loss and service-connected otitis 
externa since February 1997.

2.  After any necessary release is 
signed, the RO should obtain, and 
associate with the claims file, all 
available records from Kenneth Rogotzke, 
D.O. pertaining to the veteran's 
bilateral hearing loss and to the 
service-connected otitis externa.

3.  The RO should perform any additional 
development deemed necessary, including 
providing the veteran with another VA 
audiological examination, if necessary, 
to determine the nature and etiology of 
his bilateral hearing loss.

4.  The RO should then readjudicate this 
claim on the merits rather than 
considering whether any evidence 
submitted is new and material.  The RO 
also should consider whether service 
connection on a secondary basis is 
warranted and/or whether any hearing loss 
may have been aggravated by the service-
connected otitis externa.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
claim remains denied, both the veteran 
and his representative should be provided 
a supplemental statement of the case, 
which includes consideration of Dr. 
Rogotzke's opinion and consideration of 
the September 1998 VA examination report.  
The veteran and his representative should 
then be provided with an appropriate 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 6 -


